DETAILED ACTION
This action is in response to the claims set filed on 06/05/2020.
Claims 1-7, 9-10, and 12-17 have been amended. 
Claims 1-17 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“indicator” in independent Claim(s) 1, 2, 7, 10, 13 and 15 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “indicator” and functional language “configured to …;” without reciting sufficient structure to achieve the function.
“recognizer” in independent Claim(s) 1, 3, and 15 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “recognizer” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“determiner” in dependent Claim(s) 1, 5, and 15 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “determiner” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“notifier” in dependent Claim(s) 2 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “notifier” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“identifier” in dependent Claim(s) 3 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “identifier” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“measurer” in dependent Claim(s) 4 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “measurer” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“recorder” in dependent Claim(s) 6, 9, and 10 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “recorder” and functional language “configured to …” without reciting sufficient structure to achieve the function.
“extractor” in dependent Claim(s) 12 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “extractor” and functional language “configured to …” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “indicator configured to sequentially indicate…”, “reaction recognizer configured to recognize a reaction…”, “score determiner configured to determine…”, and “indicator is configured to present…” in Claim 1 and 15, “speech notifier configured to notify the medical staff person” in Claim 2, “speech identifier configured to receive an answer speech…” in Claim 3, “time measurer configured to measure an elapsed time interval…” in Claim 4, “score determiner is configured to select and produce as the determined score…” in Claim 5, “score and time recorder configured to record…” in Claim 6, “indicator is configured to change…” in Claim 7 and 10 “measurement state recorder configured to record a measurement…” in Claim 9, “analogous case extractor which is configured to extract…” in Claim 12, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 2-8 accordingly are rejected as being dependent on rejected independent claims.
The specification [0033] discloses a processing device comprising units as main processing units but does not make it clear what the structure of the units are, hardware or software which is not considered an adequate structure to perform the claimed functions. To perform the claimed functions, a computer comprising of hardware (processor, memory, etc., …) and software/algorithm to be programed to perform the functions may be considered an adequate structure yet there is no disclosure of any particular structure, either explicitly or inherently, to perform the functions as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another logic, method, and/or system. The use of the term, for example “indicator”, “recognizer”, “determiner”, “speech notifier”, “speech identifier”, “time measurer”, “score and time recorder”, “measurement state recorder”, “analogous case extractor” in the claim language is not sufficient system structure for performing analysis or analyzing health report. As would be recognized by those of ordinary skill in the art, the terms for example “indicator”, “recognizer”, “determiner”, “notifier”, “identifier”, “measurer”, etc., can be performed by any type of software and hardware combination which can be any generic computer. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-15 are drawn to device/system, Claim 16 is drawn to a method, and Claim 17 is drawn to an art of manufacturer (recording medium), and of which is within the four statutory categories (i.e. a machine and a process). Claims 1-17 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for analyzing a stroke or brain injury condition. This corresponds to the court recognized abstract idea of a mental process that a neurologist or a medical professional should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing and identifying a condition in a patient. 
Independent Claim 1, 16, and 17 recite the steps: 
“sequentially indicate[ing], to a medical staff person, a plurality of items to be measured for a patient; recognize[ing] a reaction from the medical staff person to the indicated item to produce a recognized result; determine[ing], based on the recognized result, a score for the indicated item to produce a determined score; present[s], to the medical staff person, each of the plurality of items in the form of at least one question associated with the item”
Claim 15 recites the step of claim 1 and “receive the determined score from the patient status determination device to totalize the score”.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claims recite steps of instruct a medical staff to obtain in a form of questions, a person measurement and provide a feedback and score for the results to be presented which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and determine a condition (e.g. stroke), that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the independent claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements such as “indicator, recognizer, determiner, non-transitory recording medium, totalization device” that implements the identified abstract idea, (see, Applicant, para 25, 33, 43). These additional elements have been interpreted to be computer components (hardware and software) with a general - purpose processor which is disclosed at a high - level of generality (i.e., device) and includes known hardware (or software) components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 37-38) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims is/are not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computing components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. totalization device); and the generic computing components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d))1. In addition, As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-14 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 8, 11-12, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2-7, 9-10, and 13-14, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. This judicial exception is not integrated into a practical application. In particular, the claim 1 recite the additional elements such as “indicator, recognizer, determiner, speech notifier, speech identifier, time measurer, score and time recorder, measurement state recorder, analogous case extractor” that implements the identified abstract idea, (see, Applicant, para 25, 33, 43). These additional elements have been interpreted to be computer components (hardware and software) with a general - purpose processor which is disclosed at a high - level of generality (i.e., device, memory) and includes known hardware (or software) components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, para 37-38) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims is/are not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computing components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. determination device); and the generic computing components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d))2. In addition, As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haider (US 2009/0070144 A1)
Regarding Claim 1 (Currently Amended), Haider teaches a patient status determination device comprising:
an indicator configured to sequentially indicate, to a medical staff person, a plurality of items to be measured for a patient Haider discloses display [indicator] to a user assessing a patient [medical staff person] extent and location of paralysis of a patient and present assessment of neurological function [plurality of items to be measured] (Haider: [Fig. 2, 3], [0041]-[0042], [0044]) 
a reaction recognizer configured to recognize a reaction from the medical staff person to the indicated item to produce a recognized result Haider discloses a drop-down menu [a reaction recognizer] presented to provide inputs from a user [reaction from the medical staff person] in a form of answers to each assessment item [to produce a recognized result] (Haider: [Fig. 3], [0042], [0044])
a score determiner configured to determine, based on the recognized result, a score for the indicated item to produce a determined score Haider discloses inputs by a user are ranked [score determiner] using a predetermined scale for each assessment item [score for the indicated item] and provide a score based on severity [determine a score] (Haider: [Fig. 3], [0042])
wherein the indicator is configured to present, to the medical staff person, each of the plurality of items in the form of at least one question associated with the item Haider discloses an assessment to neurological function [plurality of items to be measured] consists of questions to be answered by person testing the patient (Haider: [Fig. 3], [0042])

Regarding Claim 14 (Currently Amended), Haider teach the patient status determination device as claimed in claim 1, wherein the plurality of items comprises items which are defined by NIHSS (National Institute of Health Stroke Scale) Haider discloses using NIHSS (National Institutes of Health Stroke Score) for assessment [plurality of items] (Haider: [Fig. 3], [0042]).

Regarding Claim 16 (Currently Amended), Haider teaches a patient status determination method comprising:
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above. 

Regarding Claim 17 (Currently Amended), Haider teaches a non-transitory recording medium recording a patient status determination program which causes a computer to execute (Haider: [0009]),
claim 17 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Shibui et al. (US 2010/0035223 A1- “Shibui”)

Regarding Claim 2 (Currently Amended), the combination of Yom-Tov, teach the patient status determination device as claimed in claim 1, wherein the indicator comprises a speech notifier configured to notify the medical staff person of each of the question corresponding to the indicated item with a speech Shibui discloses a voice output device such as a speaker [speech notifier] for providing information in audio form [modifying indicated item with a speech] (Shibui: [0069], [0081])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate a speaker [speech notifier] to provide questions with speech, as taught by Shibui which will increase accuracy of an evaluation and detecting abnormal values (Shibui: [0030]).  

Regarding Claim 3 (Currently Amended), the combination of Yom-Tov, teach the patient status determination device as claimed in claim 1, wherein the reaction recognizer comprises a speech identifier configured to receive an answer speech uttered from the medical staff person as the reaction and to identify the answer speech to produce an identified result as the recognized result Shibui discloses a microphone [speech identifier] receives a user input (Shibui: [0068]) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate a microphone [speech identifier] to receive responses in speech, as taught by Shibui which will increase accuracy of an evaluation and detecting abnormal values (Shibui: [0030]).  

Claims 4-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”)

Regarding Claim 4 (Currently Amended), Haider teaches the patient status determination device as claimed in a claim 1, 
However, does not expressly teach a timer for measuring questions time intervals. 
Kumamoto teaches
comprising a time measurer configured to measure an elapsed time interval from a starting time instant when indication of each item to the medical staff person is started 
Kumamoto discloses a timer [time measurer] to measure elapsed time within 2 minutes [time interval] from the start of question [instant] (Kumamoto: [0052])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate questions includes defining time intervals and elapsed time, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Regarding Claim 5 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, wherein an allowed time interval is preliminarily set for each of the plurality of items Kumamoto discloses a time is within 2 min [time interval is preliminarily set] (Kumamoto: [0052]-[0053])
wherein the score determiner is configured to select and produce as the determined score, in a case where the reaction cannot be obtained from the medical staff person at a time instant when the elapsed time interval exceeds the allowed time interval, a higher score as a reaction to the question at the time instant Kumamoto disclosed a score is set for a response to a question with in set period such as 2 min [time interval], and when the elapsed time has exceeded the 2 min target, the score is adjusted/increased bur a set value (Kumamoto: [0048], [0051]-[0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate determine questions time intervals limit and adjust score if exceeding limit, as taught by Kumamoto which will help assess skills and ability of a user (Kumamoto: [0003]).  

Regarding Claim 6 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, further comprising a score and time recorder configured to record, as recorded information, the determined score and the elapsed time interval in association with the indicated item Kumamoto discloses a step value [score] and elapsed time measured by recorder is associated with medical interview question [indicated item] (Kumamoto: [0051]-[0053]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 4, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 6, further comprising a measurement state recorder configured to record a measurement state of the patient Haider discloses summing the responses given by a user to determine severity of a stroke as such higher number presents more sever case (Haider: [Fig. 3], [0042]). 

Regarding Claim 12 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 4, wherein an allowed time interval is preliminarily set for each of the plurality of items, wherein the patient status determination device further comprises an analogous case extractor which is configured to extract, when the reaction cannot be obtained from the medical staff person at a time instant when the elapsed time interval exceeds the allowed time interval, one analogous case from an analogous case database for preliminarily saving a plurality of analogous cases, the one analogous case being analogous to a status of the patient, and to present the extracted analogous case to the medical staff person Haider discloses obtaining studies based one the diagnosed case [analogues] to provide support judgment and presented to the user [medical staff person] where he/she may accept or reject the judgment (Haider: [0046]-[0049]).  Haider does not expressly disclose presenting cases when medical professional exceeds allowed time interval to present input. Kumamoto discloses allowed time intervals (Kumamoto: [0052]-[0053])
The motivations to combine the above mentioned references are discussed in the rejection of claim 4, and incorporated herein.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Kumamoto et al. (machine translated JP4742280B2 – “Kumamoto”) in view of Cameron et al. (US 2007/0274464 A1 – “Cameron”)

Regarding Claim 7 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 6, wherein the indicator is configured to change, based on the recorded information recorded in the score and time recorder during past measurements including at least the last time, notification contents to be indicated to the medical staff person in a current measurement 
The combination of Haider and Kumamoto teaches the score and time recorder, but does not expressly disclose using the information for changing notification content 
Cameron discloses based using interview responses information [past measurements], a modification component may vary the question segments to be presented [notification content to be indicated] in future call and tailor the plan [content] (Cameron: [0059], [0062]-[0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haider and Kumamoto to incorporate modifying or changing content or item presented or notification based on information collected, as taught by Cameron which will help providing caregivers valuable information concerning the level of wellbeing of a person (Cameron: [0005]).  

Regarding Claim 8 (Original), the combination of Haider, Kumamoto, and Cameron teach the patient status determination device as claimed in claim 7, wherein the changed notification contents include the allowed time interval which is set for the indicated item Kumamoto discloses allowed time interval for each question (Kumamoto: [0052]-[0053]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 4, and incorporated herein.

Regarding Claim 10 (Currently Amended), the combination of Haider and Kumamoto teach the patient status determination device as claimed in claim 9, wherein the indicator is configured to change, based on the recorded information recorded in the score and time recorder and the measurement state recorded in the measurement state recorder during past measurements including at least the last time, notification contents to be indicated to the medical staff person in a current measurement
The combination of Haider and Kumamoto teaches the score, time recorder, and measurement stated recorded but does not expressly disclose using the information for changing notification content 
Cameron discloses based using interview responses information [past measurements], a modification component may vary the question segments to be presented [notification content to be indicated] in future call and tailor the plan [content] (Cameron: [0059], [0062]-[0064]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haider and Kumamoto to incorporate modifying or changing content or item presented or notification based on information collected, as taught by Cameron which will help providing caregivers valuable information concerning the level of wellbeing of a person (Cameron: [0005]).  

Regarding Claim 11 (Original), the combination of Haider, Kumamoto, and Cameron teach the patient status determination device as claimed in claim 10, wherein the changed notification contents include the allowed time interval which is set for the indicated item Kumamoto discloses allowed time interval for each question (Kumamoto: [0052]-[0053]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 4, and incorporated herein.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Iliff (WO98/02836)

Regarding Claim 13 (Currently Amended), Haider teaches the patient status determination device as claimed in claim 1, wherein the plurality of items include a specific item having a plurality of questions,
However, Haider doe not expressly discloses a question determine easily or hardly to judge status of a patient.
wherein the indicator is configured to:
indicate, as a first one of the plurality of questions for the specific item, a question for which the medical staff person can easily judge the status of the patient Iliff discloses set of questions to assess a symptoms [status] of a patient considering this is no problem for the user [can easily judge] to define the symptoms using its set of questions and answers (Iliff: [p. 13, line 19-24], [p. 18, line 13])
indicate, as a last one of the plurality of questions for the specific item, a question for which the medical staff person can hardly judge the status of the patient Iliff discloses set of questions to assess a symptoms [status] of a patient considering a problem for the user [can hardly judge] to define the symptoms using its set of questions and answers and breaking the symptoms into sets of questions and answers (Iliff: [p. 13, line 19-24], [p. 18, line 13], [p. 27, line 5-10], [p. 29, line 20]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate determine a question that is easily or hardly judge status of a patient, as taught by Iliff which will help providing priority information for determine a plan (Iliff: [p. 2]).  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2009/0070144 A1) in view of Minagawa et al. (machine translated JP2009230302A – “Minagawa”)

Regarding Claim 15 (Currently Amended), Haider teaches a patient status determination system comprising: the patient status determination device described in claim 1 Haider discloses the limitations in claim 1 above;
a totalization device configured to receive the determined score from the patient status determination device to totalize the score Haider discloses a sum of the assessment questions [totalization] (Haider: [Fig. 3], [0042])
However Haider does not expressly discloses a totalization device in a stand-alone form as interpreted in the claim.
Minagawa discloses a totalization device for use in summing questions values and provide a total score (Minagawa: [p. 3, 5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider to incorporate a totalization device to add scores for the assessment question, as taught by Minagawa which will help providing priority information for determine a plan (Minagawa: [p. 2]).  


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2013/0130218		Application for Remote Administration and Scoring of NIHSS on Mobile Devices
US 10,311,066 		Identifying Reasons for Web Site Abandonment
US 20060286520		Psychological Test Administration Method and System

The references are relevant since it discloses assessment of a stroke using NIHSS guidelines in combination of using a questionnaire with time intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP2013257774A; US7698643B2 (totalization device); US10056081B2 (recognition unit); US10403268B2
        (score determination unit); 
        
        2 US10056081B2 (recognition unit); US10403268B2 (score determination unit); US10521514B2 (speech notification apparatus/unit);